                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


VINCENT LANE,

                       Plaintiff,

        v.                                            Civil Action 2:19-cv-4592
                                                      Judge Michael H. Watson
                                                      Magistrate Judge Kimberly A. Jolson


C/O COOPER, et al.,

                       Defendants.


                            REPORT AND RECOMMENDATION

        This matter is before the Court on Defendants’ Motions to Dismiss. (Docs. 10, 12). For

the following reasons, it is RECOMMENDED that Defendants’ Motions be GRANTED, and

that Plaintiff’s case be DISMISSED.

   I.        INTRODUCTION

        This is the second case that Plaintiff, a pro se prisoner, has brought in this Court. (See

Lane v. Beavers, No. 2:19-cv-1793). Plaintiff filed his first case in May 2019, alleging that Officer

Beavers of Ross Correctional Institution (“RCI”) sexually harassed him. (Id., Doc. 5). Shortly

thereafter, Plaintiff filed a Motion for Order of Protection, which the Undersigned construed as a

Motion for a Preliminary Injunction. (Id., Docs. 6, 38). The Undersigned expedited briefing on

Plaintiff’s Motion and required the State to submit supplemental briefing responding to Plaintiff’s

factual allegations. (Id., Docs. 7, 28). On August 2, 2019, the Undersigned recommended denying

Plaintiff’s Motion. Specifically, the Undersigned found that, given the parties’ conflicting factual

allegations—including, for example, that the State’s shift rosters showed that Beavers was not at
work on the date of the alleged incident—Plaintiff could not show a strong likelihood of success

on the merits. (Id., Doc. 38).

          While the Undersigned’s Recommendation was pending, Plaintiff informed the Court that

he had been transferred to Mansfield Correctional Institution (“MCI”). (2:19-cv-1793, Doc. 55).

Consequently, Judge Watson noted that Plaintiff’s claims for relief, which were all injunctive,

became moot following his transfer, and consequently, the Court no longer had subject matter

jurisdiction over Plaintiff’s case. (Id., Doc. 56 at 3). Judge Watson gave Plaintiff an opportunity

to move to amend his Complaint to avoid dismissal for lack of subject-matter jurisdiction. (Id.).

But Plaintiff did not do so, and the Court dismissed Plaintiff’s case. (Id., Doc. 58).

          Turning to the instant action, Plaintiff filed his Complaint on October 16, 2019, roughly

two weeks before he notified the Court of his transfer. (See 2:19-cv-4592, Doc. 1-1). In his

Complaint, Plaintiff alleges that RCI prison officials assaulted him, took “lewd” pictures of him,

and engaged in a “conspiracy” to plant drugs on him. (Id. at 6–7). Plaintiff requests the following

relief:

          I would like for the Court to remove these staff members from their duties, I would
          like for the seven defendants to pay the sum of (2) million dollars to the Ross
          Correctional Institution for body camera’s [sic] for all officer here. For the
          defendants to pay court cost and fileing [sic] fee’s [sic] and, a protection order
          against each defendant, and placed in a single man cell with a camera pointing at
          said cell.

(Id. at 8).

          Before Defendants were served, the State filed a Motion to Dismiss on December 24, 2019.

(Doc. 10). Plaintiff did not respond. After service, Defendants filed the same Motion on January

28, 2020. (Doc. 12). The Undersigned gave Plaintiff additional time to respond, and Defendants’

Motion is now ripe for resolution. (See Docs. 13, 14, 15, 16).




                                                  2
         Defendants’ Motion raises the threshold issue of standing.            (Doc. 12 at 5).      The

Undersigned will consider that matter before turning to the merits of Plaintiff’s Complaint.

   II.       STANDARD

         Article III of the United States Constitution limits a federal court’s exercise of judicial

power to actual, ongoing “Cases” or “Controversies.” U.S. Const. art. III, § 2, cl. 1. The doctrine

of mootness is corollary of Article III’s case-or-controversy requirement. It “provides that

although there may be an actual and justiciable controversy at the time the litigation is commenced,

once that controversy ceases to exist, the federal court must dismiss the action for want of

jurisdiction.” Zeune v. Mohr, No. 2:14-CV-153, 2015 WL 3544662, at *2 (S.D. Ohio June 4,

2015) (quotation marks and citation omitted). “When an inmate files suit against prison officials

at the institution of his incarceration based upon those officials’ wrongful conduct seeking

declaratory and injunctive relief, and that inmate is subsequently transferred or released, courts

routinely dismiss the declaratory and injunctive relief claims as moot.” Zeune, 2015 WL 3544662,

at *2 (collecting cases). “This is because an inmate’s transfer or release ends the alleged violations

of his or her constitutional rights, which ‘render[s] the court unable to grant the requested relief.’”

Id. (quoting Berger v. Cuyahoga Cnty. Bar Ass’n, 983 F.2d 718, 721 (6th Cir. 1993)).

         “There is . . . an exception to the mootness doctrine for claims that are capable of repetition,

yet evade review.” Fredette v. Hemingway, 65 F. App’x 929, 931 (6th Cir. 2003). “This narrow,

capable-of-repetition exception is limited to situations in which the challenged action was in its

duration too short to be fully litigated prior to its cessation or expiration and there was a reasonable

expectation that the same complaining party would be subjected to the same action again.” Golson

v. Mohr, No. 2:13-CV-373, 2013 WL 5775356, at *2 (S.D. Ohio Oct. 25, 2013) (quotation marks

and citation omitted).



                                                    3
   III.      ANALYSIS

          The Undersigned concludes that Plaintiff’s claims are moot and that the limited “capable

of repetition” exception does not apply. As with his first action, Plaintiff filed his Complaint in

this case while still incarcerated at RCI. (Doc. 1-1.). Also, like his first action, his allegations

concern the alleged wrongdoings of RCI officials. (Id.). And he seeks relief relating to only the

conditions of RCI and the conduct of officials employed there. (Id. at 8). Namely, he seeks Court-

ordered protection from those officials. (Id.).

          But Plaintiff is no longer incarcerated at RCI and thus is no longer in contact with those

officials. As such, his requests, for example, that the Court “remove [those] staff members from

their duties,” order Defendants to pay for body cameras at RCI, and order Defendants to place him

in “a single man cell with a camera pointing at said cell,” (id. at 8), are now moot. And Plaintiff

does not personally seek monetary damages in this case. Although he does list a monetary amount

(see id. (asking “for the seven defendants to pay the sum of (2) million dollars to the Ross

Correctional Institution for body camera’s [sic] for all officer [sic] here”)), that request is

injunctive in nature. See McGoldrick v. Bradstreet, 397 F. Supp. 3d 1093, 1100 (S.D. Ohio 2019)

(“By definition, injunctive relief comes by way of court order and directs one or both parties as to

what they may or may not do.”) (citing Black’s Law Dictionary, Injunction and Injunctive (10th

Ed. 2014)).

          And because Plaintiff’s claims are now moot, “this Court no longer has subject matter

jurisdiction over his claims.” Creager v. Duchak, No. 1:17-CV-350, 2018 WL 2111208, at *2

(S.D. Ohio May 8, 2018), report and recommendation adopted, No. 1:17CV350, 2018 WL

2725432 (S.D. Ohio June 6, 2018); see also Parks v. Reans, No. 6:10-CV-000278-KSF, 2012 WL

1853759, at *3 (E.D. Ky. May 21, 2012) (holding that plaintiff’s demand that prison officials “take



                                                  4
measures to ensure that the prison video cameras are at all times functional . . . bec[ame] moot”

once plaintiff was transferred), aff’d, 510 F. App’x 414 (6th Cir. 2013).

         Plaintiff, in response, does not grapple with Defendants’ mootness argument. Rather, he

simply reiterates the factual allegations from his Complaint. (See Doc. 16). But because “there is

no live case or controversy for this Court to resolve, . . . even if this Court were to resolve the

[case] in plaintiff’s favor, he would no longer be entitled to the only relief he sought[.]” Valencia

v. Rushing, No. 4:10CV2087, 2011 WL 1769100, at *1 (N.D. Ohio May 9, 2011). Plaintiff’s case

must be dismissed as a result.

         Finally, the Undersigned notes that while pro se complaints are to be construed liberally,

Plaintiff has had numerous chances to try to avoid dismissal. Indeed, as noted, when faced with

identical circumstances, the Court expressly noted that, following his transfer, Plaintiff may no

longer pursue his claims for injunctive relief following his transfer from RCI. So, the Court gave

him the opportunity to amend his Complaint, warning that his failure to do so would result in

dismissal for lack of subject matter jurisdiction. (See 2:19-cv-1793, Doc. 57 at 3). But Plaintiff

did not heed this warning, and his claims were dismissed. (Id.). Nor did Plaintiff seek to amend

his Complaint in this case. The Undersigned cannot “conjure up a damages claim where none

exists.” Peel v. Woods, No. 5:15-CV-8-KKC, 2015 WL 1223695, at *4 (E.D. Ky. Mar. 17, 2015)

(quotation marks and citation omitted). And Plaintiff’s claims cannot survive.

   IV.      CONCLUSION

         For the foregoing reasons, it is RECOMMENDED that Defendants’ Motions to Dismiss

(Docs. 10, 12) be GRANTED, and that Plaintiff’s case be DISMISSED.




                                                 5
   V.      PROCEDURE ON OBJECTIONS

        If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed finding or recommendations to which objection is made, together with supporting

authority for the objection(s). A District Judge of this Court shall make a de novo determination

of those portions of the Report or specific proposed findings or recommendations to which

objection is made. Upon proper objection, a District Judge of this Court may accept, reject, or

modify, in whole or in part, the findings or recommendations made herein, may receive further

evidence or may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C.

§ 636(b)(1).

        The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the district judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

        IT IS SO ORDERED.



Date: March 16, 2020                                   /s/ Kimberly A. Jolson
                                                       KIMBERLY A. JOLSON
                                                       UNITED STATES MAGISTRATE JUDGE




                                                   6
